Exhibit 10.1

 

EXECUTION COPY

 

FIRST AMENDMENT TO

 

INTERNATIONAL REVOLVING CREDIT AGREEMENT

 

This FIRST AMENDMENT TO INTERNATIONAL REVOLVING CREDIT AGREEMENT is entered into
as of August 5, 2005, among NATCO GROUP INC., a Delaware corporation (“NGI” or a
“Borrower”), NATIONAL TANK COMPANY, a Delaware corporation (“NATCO” or a
“Borrower”), and TOTAL ENGINEERING SERVICES TEAM, INC., a Louisiana corporation
(“TEST” or a “Borrower” and collectively with NGI and NATCO, the “Borrowers”),
and WELLS FARGO HSBC TRADE BANK, N.A. (together with its successors and assigns,
the “Bank”).

 

RECITALS:

 

WHEREAS, Borrowers and the Bank have previously entered into that certain
International Revolving Credit Agreement dated as of July 23, 2004 (as amended
through the date hereof and as may be further amended, extended, renewed, or
restated from time to time, the “Agreement”).

 

WHEREAS, Borrowers and the Bank now desire to amend the Agreement as provided
herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.1 Definitions. All capitalized terms not otherwise defined herein
shall have the same meanings given to such terms in the Agreement, as amended
hereby.

 

ARTICLE II

 

Amendment

 

Section 2.1 Amendment to Section 8.1(a). Effective as of March 15, 2005, Section
8.1(a) of the Agreement is hereby amended and restated in its entirety to read
as follows:

 

“(a) As soon as available and in any event within ninety (90) days after each
fiscal year of NGI (or such shorter period of time as may be required for
publicly traded securities by the Securities and Exchange Commission or any
successor agency) after the end of each fiscal year (subject to extension by an
additional fifteen (15) days so long as such extension does not cause NGI to be
in violation of any applicable Governmental Requirements), the Annual Audited
Financial Statements of NGI and its Subsidiaries.”



--------------------------------------------------------------------------------

Section 2.2 Amendment to Section 8.1(c). Section 8.1(c) of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(c) As soon as available and in any event within forty-five (45) days (or such
shorter period of time as may be required for publicly traded entities by the
Securities and Exchange Commission or any successor agency) after the end of
each of the first three fiscal quarters of each year (subject to extension by an
additional five (5) days so long as such extension does not cause NGI to be in
violation of any applicable Governmental Requirements), Quarterly Unaudited
Financial Statements of NGI and its Subsidiaries.”

 

ARTICLE III

 

Ratifications, Representations and Warranties

 

Section 3.1 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and except as expressly modified and superseded by this Amendment,
the terms and provisions of the Agreement are ratified and confirmed and shall
continue in full force and effect. Borrowers and the Bank agree that the
Agreement as amended hereby, shall continue to be legal, valid, binding and
enforceable in accordance with its terms.

 

Section 3.2 Certification. The Borrower hereby certifies to the Bank that (i)
the execution, delivery and performance of this Amendment and any and all other
International Loan Documents executed and/or delivered in connection herewith
have been authorized by all requisite action on the part of such Borrower, (ii)
no event which could reasonably be expected to have a Material Adverse Effect
has occurred and is continuing, (iii) upon the date of this Amendment, no
Default or Event of Default has occurred, and (iv) upon the date of this
Amendment, the Borrower is in full compliance with all covenants and agreements
contained in the Agreement as amended hereby.

 

ARTICLE IV

 

Confirmation

 

Section 4.1 Request for Confirmation. Section 9.10 of the Agreement prohibits
amendment, modification or waiver of any provision of any Domestic Credit
Facility if such action could reasonably be expected to have a Material Adverse
Effect on the Bank or its Collateral. On March 28, 2005, NGI and others entered
into a second amendment to the Domestic Loan Agreement (a true and correct copy
of which was filed with the Securities and Exchange Commission on March 31,
2005) (the “Second Amendment”). The Borrowers are requesting that the Bank
confirm that the Second Amendment does not violate its negative covenant found
in Section 9.10 of the Agreement.

 

Section 4.2 Confirmation. The Bank confirms that the execution, delivery and
performance of the Second Amendment does not violate the Section 9.10 of the
Agreement or constitute a Default or Event of Default.

 

2



--------------------------------------------------------------------------------

ARTICLE V

 

Miscellaneous

 

Section 5.1 Reference to Agreement. Each of the International Loan Documents,
including the Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Agreement as amended hereby, are hereby amended
so that any reference in such International Loan Documents to the Agreement
shall mean a reference to the Agreement as amended hereby.

 

Section 5.2 Expenses. The Borrower hereby agrees to pay on demand: all
reasonable costs and expenses of the Bank in connection with the preparation,
negotiation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and expenses of legal counsel, consultants and
other advisors and professionals for the Bank.

 

Section 5.3 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 5.4 Applicable Law. This Amendment and all other International Loan
Documents executed pursuant hereto shall be governed by and construed in
accordance with the laws of the State of Texas and the applicable laws of the
United States of America.

 

Section 5.5 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Bank and the Borrower and their respective
successors and assigns, except Borrower may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of the Bank.

 

Section 5.6 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. Signatures transmitted by facsimile shall be effective as originals.

 

Section 5.7 Headings. The headings, captions, and arrangements use in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

Section 5.8 ENTIRE AGREEMENT. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
HERETO.

 

[Remainder of Page Intentionally Left Blank.]

 

 

3



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

BORROWERS: NATCO GROUP INC.

By:

 

/s/ Richard W. FitzGerald

--------------------------------------------------------------------------------

   

Richard W. FitzGerald

   

Senior Vice President and Chief Financial

   

Officer

NATIONAL TANK COMPANY

By:

 

/s/ Richard W. FitzGerald

--------------------------------------------------------------------------------

   

Richard W. FitzGerald

   

Senior Vice President and Chief Financial

   

Officer

TOTAL ENGINEERING SERVICES TEAM,

INC.

By:

 

/s/ Richard W. FitzGerald

--------------------------------------------------------------------------------

   

Richard W. FitzGerald

   

Vice President

BANK: WELLS FARGO HSBC TRADE BANK, N.A.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Signature Page